In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-1917
UNCOMMON, LLC,
                                                  Plaintiff-Appellant,
                                 v.

SPIGEN, INC.,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 15-cv-10897 — John Robert Blakey, Judge.
                     ____________________

      ARGUED APRIL 11, 2019 — DECIDED JUNE 11, 2019
                ____________________

   Before SYKES, SCUDDER, and ST. EVE, Circuit Judges.
   ST. EVE, Circuit Judge. The word “capsule” can describe
many things—a pharmaceutical pill, a space pod, or a short
synopsis, for example. What about a cellphone case?
   The U.S. Patent and Trademark Office has given conflict-
ing answers. It has, on a few occasions, found that “capsule”
was “merely descriptive” of cellphone cases, a finding that
precludes the mark from registration on the Principal
2                                                   No. 18-1917

Register. Yet the Office has also found otherwise and allowed
one manufacturer—Uncommon, LLC—to register “capsule.”
    Rival case manufacturers still use the term, though. Un-
common sued one of those manufacturers, Spigen, Inc., for
trademark infringement and unfair competition. In discovery,
Spigen produced a survey to prove that consumers did not
associate “capsule” with Uncommon’s cases, and it disclosed
the person who conducted the survey as a “non-testifying ex-
pert.” That was a problem: without foundational expert testi-
mony to explain the survey’s methodology, it was inadmissi-
ble. But when the litigation reached summary judgment, the
district court excused Spigen’s error. It then granted Spigen
summary judgment on the merits.
    We affirm. Spigen’s disclosure was inaccurate, but calling
it harmless, as the district court did, was reasonable. With the
survey, there was no genuine issue of material fact as to the
mark’s invalid registration. Nor was there an issue of fact re-
garding the unlikelihood of consumer confusion. Summary
judgment was therefore appropriate.
                        I. Background
    Uncommon and Spigen are manufacturers and retail
sellers of cellphone cases. Starting in December 2009, Uncom-
mon began marketing a line of cases it called “CAPSULE.” Its
first sale came in July 2010, and Uncommon applied to regis-
ter the mark with the Patent Office in September 2012. In May
2013, the Patent Office issued Trademark Registration No.
4,338,254. The registration protected “capsule” for “cases spe-
cifically adapted for protection and storage of consumer elec-
tronics, namely, cellular phones and mobile media players.”
No. 18-1917                                                     3

    That registration was not the first or last time the Patent
Office would address the mark “capsule” for cellphone cases.
In July 2008, the Office had issued a “capsule” registration to
Vatra, Inc., which had claimed to first use the term in Septem-
ber 2007. (The Office later canceled Vatra’s trademark in Feb-
ruary 2015, after Vatra failed to certify its continued use.) Cap-
sule Case Corp. likewise attempted to register “CAPSULE
CASE” in 2017, though the record does not say what came of
that application.
    Spigen joined the “capsule” ranks relatively early, in 2010.
It sold its first “capsule”-branded case in June of that year,
when, all agree, Spigen was unaware of Uncommon’s trade-
mark. Spigen then grew the brand into a line: the “Capsule-
family” cases. The family includes the “Capsule Capella,” the
“Rugged Capsule,” the “Capsule Ultra Rugged,” the “Cap-
sule Solid,” and the “Air Capsule” cases.
     Spigen applied to register the family of marks between
2014 and 2016. It was able to register three of those marks,
“Capsule Capella,” “Capsule Solid,” and “Air Capsule.” But
for both “Capsule Solid” and “Capsule Capella” the Office de-
cided that the marks were descriptive, at least in part. “Cap-
sule Solid” was therefore put on the Supplemental (as op-
posed to Principal) Register, and the Office required the
“Capsule” in “Capsule Capella” to be disclaimed by Spigen
as descriptive and nonexclusive. The Office initially declined
to register the other two marks, “Rugged Capsule” and “Cap-
suled Ultra Rugged,” concluding that both were descriptive
and likely to be confused with Uncommon’s mark. These two
registration applications have been suspended pending this
litigation.
4                                                   No. 18-1917

    Uncommon’s and Spigen’s “capsule” cases have more in
common than the name. Both sell their cases online, through
their own websites and online retailers, like Amazon and
eBay; both have a national market; both use the “capsule”
name alone and in conjunction with other descriptors; and
both use dark-colored, sans-serif font for the mark on their
packaging. But there are differences too. Uncommon’s cases
can be customized with personal images, or they come
“ready-made” with colorful designs or artwork. Spigen’s
cases cannot be customized and are generally solid in color.
Uncommon, moreover, does not generally make cases for
iPhones after the 5/5s generation (as far as this record is con-
cerned); Spigen does—and, unlike Uncommon, it makes cases
for Samsung cellphones as well. The two companies’ packag-
ing is also different, as shown by the record examples below.




                       Uncommon’s cases




                         Spigen’s cases
No. 18-1917                                                            5

As illustrated, Uncommon’s cases generally come in some
combination of a blue, grey, white, and/or black package.
Spigen’s come in a distinctive orange and black package.
    Seeing enough similarities, however, Uncommon filed this
suit in December 2015, alleging that Spigen’s use of “capsule”
constituted trademark infringement and unfair competition
under federal and state law. See 15 U.S.C. §§ 1114, 1125(a).1
Spigen countersued. It sought, among other things, to cancel
Uncommon’s registration.
    The case entered discovery. Spigen disclosed its experts to
Uncommon in December 2016. There were two: Doug Bania,
who would testify to the lack of confusion, the descriptiveness
of Uncommon’s mark, secondary meaning, and damages; and
Kirk Martensen, who, according to Spigen’s disclosure, was a
“non-testifying expert who will conduct a consumer survey”
that may be relied upon by Bania. The disclosure added that
Martensen may “be called to testify on the methodology of
the survey if needed.”
    Spigen later sent Uncommon a two-page summary of
Martensen’s credentials. Bania’s report, produced shortly af-
ter, relied extensively on Martensen’s survey, which was at-
tached to the report with its underlying data. In his deposi-
tion, Bania admitted that he was not an expert on survey
methodology. Uncommon never asked to depose Martensen.
   The parties cross-moved for summary judgment in June
2017. Spigen relied on the Martensen survey in its opening.
Uncommon responded that the survey could not be

    1 On   appeal, Uncommon focuses on federal law and does not address
its state-law claims separately. We will do the same, and so this opinion
will not examine state law further.
6                                                   No. 18-1917

considered at summary judgment, primarily because no ex-
pert could testify to its methodology. Spigen tried to fill that
evidentiary gap in its reply. It submitted a declaration from
Martensen explaining the survey’s methodology—infor-
mation which, by and large, had been disclosed in the earlier
production of the survey itself. Uncommon moved to strike
the declaration as untimely and inadequate. It did not seek
leave to file a surreply responding on the merits.
    The district court ruled in March 2018. It held that Spigen’s
failure to disclose Martensen as a testifying expert was harm-
less under Federal Rule of Civil Procedure 37(c)(1). The court
further found that the survey was sufficiently reliable and
supported by the declaration. Turning to the merits, the dis-
trict court disposed of the case on two alternative grounds.
First, the court found no issue of material fact as to whether
“capsule” was descriptive, per the word’s dictionary defini-
tions, and it found no issue as to whether the mark lacked a
secondary meaning. The court therefore canceled the registra-
tion, which necessarily defeated Uncommon’s infringement
and unfair-competition claims. Second, the court decided that
there was no issue of fact regarding the lack of confusion
posed by Spigen’s use of “capsule,” which also defeated both
of Uncommon’s claims.
    The district court accordingly entered summary judgment
in Spigen’s favor. Uncommon appeals.
                        II. Discussion
   Uncommon submits that the district court erred in three
ways: by considering the Martensen declaration; by canceling
the mark’s registration; and by deciding, alternatively, that
there was no likelihood of confusion between Uncommon’s
No. 18-1917                                                      7

cases and Spigen’s. Because the Martensen declaration colors
the summary-judgment analysis, we start there.
A. The Martensen Survey and Declaration
    At summary judgment, Spigen relied on a piece of evi-
dence familiar in trademark litigation—a consumer survey.
See generally Robert C. Bird and Joel H. Steckel, The Role of Con-
sumer Surveys in Trademark Infringement: Empirical Evidence
from the Federal Courts, 14 U. Pa. J. Bus. L. 1013 (2012). Like all
summary-judgment evidence, the survey, which Martensen
conducted, needed to be admissible (or capable of taking ad-
missible form) for the court to consider it. See, e.g., Cehovic-
Dixneuf v. Wong, 895 F.3d 927, 931 (7th Cir. 2018).
    To be admissible, a consumer survey almost always re-
quires expert testimony. This is because conducting a survey
entails expertise and the exercise of professional judgment.
See Muha v. Encore Receivable Mgmt., Inc., 558 F.3d 623, 625–26
(7th Cir. 2009); Spraying Sys. Co. v. Delavan, Inc., 975 F.2d 387,
394 (7th Cir. 1992). No survey is “foolproof,” and examiners
make a range of decisions about sample size, question design,
survey format, and statistical analysis—all of which can im-
pact reliability. See Kraft Foods Grp. Brands LLC v. Cracker Barrel
Old Country Store, Inc., 735 F.3d 735, 741–42 (7th Cir. 2013); see
also 6 McCarthy on Trademarks and Unfair Competition
§ 32:158 (5th ed. 2019) (“McCarthy on Trademarks”). Expert
testimony is therefore necessary to explain the survey’s meth-
odology and to attest to its compliance with principles of the
profession. See Fed. R. Evid. 702; Evory v. RJM Acquisitions
Funding L.L.C., 505 F.3d 769, 776 (7th Cir. 2007).
  Because Spigen’s survey evidence required expert testi-
mony, Spigen had to comply with Federal Rule of Civil
8                                                    No. 18-1917

Procedure of 26(a). It did not. Rule 26(a)(2) obligates parties
to timely disclose any expert who may testify and to provide
a related expert report. Until the back half of its sum-
mary-judgment briefing, Spigen treated Martensen like a non-
testifying expert. It designated him as such and failed to sup-
ply a formal, written report on his behalf.
    The district court, however, excused Spigen’s disclosure
failures under Rule 37. Rule 37(c)(1) states that if a party fails
to comply with Rule 26(a), the evidence is excluded “unless
the failure was substantially justified or is harmless”—and the
district court thought Spigen’s failures were harmless. See
Karum Holdings LLC v. Lowe’s Cos., Inc., 895 F.3d 944, 951 (7th
Cir. 2018). We review that decision for an abuse of discretion
and affirm as long as it was reasonable. King v. Ford Motor Co.,
872 F.3d 833, 838 (7th Cir. 2017). The following factors, we
have said, should guide district courts in making Rule 37 de-
terminations: “(1) the prejudice or surprise to the party
against whom the evidence is offered; (2) the ability of the
party to cure the prejudice; (3) the likelihood of disruption to
the trial; and (4) the bad faith or willfulness involved in not
disclosing the evidence at an earlier date.” Tribble v. Evan-
gelides, 670 F.3d 753, 760 (7th Cir. 2012) (quoting David v. Cat-
erpillar, Inc., 324 F.3d 851, 857 (7th Cir. 2003)).
    Spigen was remiss in framing Martensen’s role, but the
district court’s excusal was not an abuse of discretion. There
was ample reason to conclude, as the district court did, that
Uncommon did not suffer any surprise. Spigen timely dis-
closed Martensen’s survey with its underlying data; a two-
page document summarizing Martensen’s credentials; and
Bania’s report, which relied heavily on the survey. And the
later-submitted Martensen declaration added little to those
No. 18-1917                                                    9

substantial disclosures. The survey itself explained Marten-
sen’s methodology and reliance on accepted research princi-
ples.
    Spigen therefore supplied (in some form) nearly all the in-
formation Rule 26(a)(2) requires, with two notable exceptions.
The first, of course, is the designation of Martensen as a testi-
fying expert, although Uncommon knew that Martensen’s
testimony was on the table. The disclosure stated that he may
“be called to testify on the methodology of the survey if
needed.” The second piece of information, which was in-
cluded in the declaration but not the survey, was the fact that
the survey employed a “Squirt format,” as opposed to an
“Eveready” one. See generally McCarthy on Trademarks
§ 32:173.50 (explaining the difference between the two types
of surveys). Uncommon, however, does not explain why this
distinction matters here or how the revelation caught it off
guard.
    Spigen’s failures also caused no disruption to the proceed-
ings. Perhaps there would have been a minor one had Uncom-
mon sought to extend discovery or depose Martensen—but it
never made either request. (More on this below.) And there
was no bad faith on Spigen’s part. As the district court ex-
plained, Spigen’s failures resulted from a misunderstanding
about how to admit certain expert evidence. It was not a “tac-
tic of surprise.” Sherrod v. Lingle, 223 F.3d 605, 613 (7th Cir.
2000); see also Brown v. Columbia Sussex Corp., 664 F.3d 182, 191
(7th Cir. 2011) (concepts of “willfulness” and “bad faith” usu-
ally require “intentional or reckless behavior”).
   The remaining considerations, prejudice and the ability to
cure it, present closer calls. Uncommon believes that the mis-
leading disclosure harmed it in a few ways: Uncommon could
10                                                   No. 18-1917

not question Martensen about his methodology; it missed its
chance to find a rebuttal expert; and it could not respond to
the substance of the survey, having believed that it was inad-
missible. That view is slightly overstated. The “non-testifying
expert” designation did not prohibit Uncommon from depos-
ing Martensen. Any expert who may testify at trial can be de-
posed, Fed. R. Civ. P. 26(b)(4)(A), and the fact that Bania relied
so heavily on Martensen would likely have made Martensen
fair game for discovery. Uncommon also had reason enough
to order a survey of its own, knowing, as it must have, that
Spigen’s survey was a centerpiece of its case. And the fact that
Uncommon believed that the survey was inadmissible in its
then-form did not preclude Uncommon from responding to
its substance during summary judgment. Litigants are per-
mitted alternative arguments, after all.
    But set all that aside and assume real prejudice. The ques-
tion in this case becomes: prejudice inflicted by whom? No
doubt Spigen was to blame in the first instance, but Uncom-
mon seems to have adopted a strategic aversion to self-help.
    Again, Uncommon knew the survey was key to Spigen’s
case. It also knew after Bania’s deposition that Spigen would
have an evidentiary gap in both admitting the survey and de-
fending Bania’s reliance on it. It did not flag the error for
Spigen, which was fair; litigation is adversarial. But it also
made no effort to conduct further discovery into the survey’s
methodology or Martensen. Instead, Uncommon awaited
summary judgment to argue that the survey and Bania’s reli-
ance on it were inadmissible. And when Spigen, in reply, of-
fered the Martensen declaration, Uncommon moved only to
strike. It forewent the obvious, alternative option: request ad-
ditional expert discovery or, at a minimum, a deposition of
No. 18-1917                                                         11

Martensen. See David, 324 F.3d at 857 (Rule 26 error was harm-
less, in part, because the other party “did not seek a continu-
ance so that it could obtain additional information” relating
to the evidence). Either measure would have allowed Uncom-
mon to further scrutinize, and then respond to, the survey and
Martensen if the district court disagreed with Uncommon’s
main argument. Yet Uncommon took a strategic risk and
stuck to its guns—the survey could not be admitted, Uncom-
mon argued, and the district court needed to reject the Mar-
tensen declaration under Rule 37(c)(1).
     Rule 37, however, provides recourse for parties actually
harmed by a litigant’s noncompliance with disclosure obliga-
tions. It does not safeguard a party’s decision to sense an er-
ror, seize on it, and then, when it is resolved, claim incurable
harm in the face of apparent remedies. Litigation is adversar-
ial, not a game of gotcha.
    We should be clear: Spigen could have been faulted for its
Rule 26 failures. Parties who fall short on their disclosure ob-
ligations generally lose out on their expert evidence, as Rule
37(c) and plenty of caselaw make plain. See, e.g., Karum, 895
F.3d at 951–53; Tribble, 670 F.3d at 759–60; Ciomber v. Coop.
Plus, Inc., 527 F.3d 635, 643 (7th Cir. 2008). But here, with this
record’s unusual facts, the district court acted within its dis-
cretion. There was no surprise to Uncommon and no delay in
the proceedings, and while there was likely some prejudice, it
was neither unforeseeable nor incurable—even if the cure was
not Uncommon’s strategic preference.2




   2 Uncommon also appears to argue that the Martensen declaration did

not adequately provide support for the survey. As briefed, the argument
12                                                              No. 18-1917

B. Summary Judgment Merits
     With the Martensen survey in play, we can turn to the mer-
its. Uncommon’s claims for trademark infringement and un-
fair competition both require (1) that Uncommon’s mark be
validly registered and (2) that Spigen’s use be likely to cause
confusion among consumers. H-D Mich., Inc. v. Top Quality
Serv., Inc., 496 F.3d 755, 759 (7th Cir. 2007); Packman v. Chicago
Tribune Co., 267 F.3d 628, 638 & n.8 (7th Cir. 2001). Spigen’s
trademark-cancellation counterclaim requires that Uncom-
mon’s registration be invalid.3 See TE-TA-MA Truth Found.-
Family of URI, Inc. v. World Church of Creator, 297 F.3d 662, 665
(7th Cir. 2002). The district court gave two grounds for grant-
ing Spigen summary judgment: the registration was invalid
and there was no likelihood of confusion.
    We review those decisions de novo. We construe the facts
and draw all reasonable inferences in Uncommon’s favor. Ar-
lington Specialties, Inc. v. Urban Aid, Inc., 847 F.3d 415, 418 (7th
Cir. 2017).
     1. The Trademark’s Validity
    For a mark registration to be valid, it must be distinctive
in one of two ways. See Wal-Mart Stores, Inc. v. Samara Bros.,
529 U.S. 205, 210 (2000); see also 15 U.S.C. §§ 1052(e), (f).



is terse, free of legal citation, and vague. It is therefore waived. See, e.g.,
Crespo v. Colvin, 824 F.3d 667, 673 (7th Cir. 2016).
     3Uncommon’s registration issued in May 2013, and Spigen counter-
claimed in February 2016. Because five years of use had not passed be-
tween the registration and Spigen’s counterclaim, Uncommon’s registra-
tion is contestable and subject to invalidation by a court. See 15 U.S.C.
§§ 1065, 1115(a), 1119.
No. 18-1917                                                        13

    First, the mark can be “inherently distinctive,” meaning, it
identifies the maker of a product, but it does not describe the
product itself. Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763,
768–69 (1992) (emphasis added). To decide which is which,
we look to Judge Friendly’s continuum: marks can be “fanci-
ful, arbitrary, suggestive, descriptive, or generic.” H-D Mich.,
496 F.3d at 759; see Abercrombie & Fitch Co. v. Hunting World,
Inc., 537 F.2d 4, 9 (2d Cir. 1976) (Friendly, J.). Fanciful
(“Exxon” gasoline), arbitrary (“Apple” computers), and sug-
gestive terms (“Tide” detergent) are inherently distinctive.
Generic (“Apple” apples) and descriptive (“Tasty” apples)
terms are not, and therefore they cannot generally be regis-
tered. See 15 U.S.C. § 1052(e). This rule ensures that competi-
tors can market their products by describing them. Custom Ve-
hicles, Inc. v. Forest River, Inc., 476 F.3d 481, 483 (7th Cir. 2007).
It also reflects that descriptors are a poor means to distinguish
among competing products. Platinum Home Mortg. Corp. v.
Platinum Fin. Grp., Inc., 149 F.3d 722, 727 (7th Cir. 1998).
    Second, and alternatively, descriptive terms can become
distinctive by acquiring a “secondary meaning,” that is, the
mark has grown distinctly and “uniquely associated with the
original seller.” Custom Vehicles, 476 F.3d at 483. Think, for ex-
ample, of “5-Hour Energy,” which describes the caffeinated
shot, but is readily associated by most customers with one
maker. See Innovation Ventures, LLC v. N2G Distrib., Inc., 779 F.
Supp. 2d 671, 675–78 (E.D. Mich. 2011). Descriptive marks
with secondary meanings can be registered, see 15 U.S.C.
§ 1052(f), a rule which protects against competitor freeloading
and market confusion.
  We, of course, do not write on a clean slate in deciding if
Uncommon’s “capsule” trademark is valid. The Patent Office
14                                                        No. 18-1917

granted it, and that registration is prima facie evidence of va-
lidity. 15 U.S.C. §§ 1057(b), 1115(a). More specifically, the reg-
istration affords Uncommon “one of two” presumptions: (a)
that its mark is at least suggestive and not “merely descrip-
tive”; or (b) that if it is descriptive, the mark has a secondary
meaning. Packman, 267 F.3d at 638; see also Liquid Controls Corp.
v. Liquid Control Corp., 802 F.2d 934, 936–37 (7th Cir. 1986). Un-
common did not offer evidence of secondary meaning to the
Office in applying for registration, according to the record.
And Uncommon submits on appeal that the Office granted
the registration believing that “capsule” was “not descriptive
of cases.” So we assume as much and apply the first presump-
tion. See Zobmondo Entmʹt, LLC v. Falls Media, LLC, 602 F.3d
1108, 1113–14 (9th Cir. 2010) (“Where the PTO issues a regis-
tration without requiring proof of secondary meaning, the
presumption is that the mark is inherently distinctive.”);
Money Store v. Harriscorp Fin., Inc., 689 F.2d 666, 673 (7th Cir.
1982) (same).4
         a. Descriptive or Suggestive?
    The first and main dispute is whether “capsule” describes,
or instead suggests, cellphone cases. Inherent distinctiveness
is a question of fact, and summary judgment is appropriate
only if, reading the record in Uncommon’s favor, no




     4The parties believe that Uncommon gets “two of two” presump-
tions—that even if Spigen can rebut the presumption of non-descriptive-
ness, there is also a presumption of secondary meaning. That position is
mistaken, for reasons we explain below.
No. 18-1917                                                                 15

reasonable factfinder could decide for it. See Sands, Taylor &
Wood Co. v. Quaker Oats Co., 978 F.2d 947, 952 (7th Cir. 1992).
    A mark is descriptive when “it describes the product cate-
gory to which the brand belongs.” Custom Vehicles, 476 F.3d at
483. The mark need not describe the product completely, but
it must depict an important characteristic of the product. Id.;
Quaker Oats, 978 F.2d at 952–53; see also Spraying Sys. Co. v.
Delavan, Inc., 975 F.2d 387, 392 (7th Cir. 1992). A suggestive
mark, on the other hand, “does not directly and immediately
describe” an “aspect of the goods.” McCarthy on Trademarks
§ 11:62. Instead, a suggestive mark “requires the observer or
listener to use imagination and perception to determine the
nature of the goods.” G. Heileman Brewing Co., Inc. v. Anheuser-
Busch, Inc., 873 F.2d 985, 996 (7th Cir. 1989).
    In contending that “capsule” is suggestive, Uncommon
trumpets its presumption of validity. But the presumption is
just that—a presumption, open to rebuttal. And Spigen has
carried its burden not only to demonstrate that “capsule” is
indeed descriptive, but also to show that there is no material
issue of fact on the question.5 See, e.g., Liquid Controls, 802 F.3d
at 936.


    5   We have said that the presumption is “easily rebuttable, since it
merely shifts the burden of production to the alleged infringer.” Custom Ve-
hicles, 476 F.3d at 486 (emphasis added); see also Liquid Controls, 802 F.2d at
938. On that understanding, we have added that the presumption “evap-
orates,” Door Sys., Inc. v. Pro-Line Door Sys., Inc., 83 F.3d 169, 172 (7th Cir.
1996), or “burst[s],” Liquid Controls, 802 F.2d at 938, when the challenger
presents evidence of invalidity.
   Some authorities have criticized this approach. See McCarthy on
Trademarks § 32:138 (“The Seventh Circuit has been the most negative
about recognizing the strength of ‘prima facie evidence.’”); Charles L.
16                                                                 No. 18-1917

    The line between descriptiveness and suggestiveness can
be difficult to draw. But a few markers lead the way. See
McCarthy on Trademarks § 11:66. First, we can look to how,
and how often, the relevant market uses the word in question.
See Bliss Salon Day Spa v. Bliss World LLC, 268 F.3d 494, 497
(7th Cir. 2001); Spraying Sys., 975 F.2d at 393. Starting with
Vatra in 2007, many of Uncommon’s competitors—at least
ten—use the word in their case names. A competitor is even
named Capsule Case Corp., and the appendix contains more
than 100 pages of cases that use “capsule” in some fashion.
This use shows that the cellphone-case market understands
“capsule” to describe cases. See, e.g., Sec. Ctr., Ltd. v. First Nat’l
Sec. Ctrs., 750 F.2d 1295, 1300 (5th Cir. 1985) (mark was de-
scriptive because many in the market used it “in some form”).


Cook and Theodore H. Davis Jr., Litigating the Meaning of “Prima Facie Ev-
idence” Under the Lanham Act: The Fog and Art of War, 103 Trademark Rep.
437, 449–86 (2013) (describing the Seventh Circuit’s “skepticism” toward
the presumption and noting that a registration “may do very little good
when litigating before certain panels of the Seventh Circuit”). They ex-
plain that our standard is out of step with the “majority rule,” which im-
poses on the defendant both the burden of production (which we have
recognized) and the burden of persuasion (which we generally have not).
See McCarthy on Trademarks § 32:138; see also, e.g., Converse, Inc. v. Int’l
Trade Commʹn Skechers U.S.A., Inc., 909 F.3d 1110, 1117 (Fed. Cir. 2018)
(“the majority of circuits … have held that the presumption shifts both
burdens”). Even we, at least once, have suggested that the burden is in fact
twofold. See Publications Int’l, Ltd. v. Landoll, Inc., 164 F.3d 337, 340 (7th Cir.
1998) (“registration creates a presumption of validity, implying that the
defendant has the laboring oar on all issues relating to validity”) (emphasis
added).
    Neither party asks us to reconsider our standard, and we see no rea-
son to do so in this case. Even if Spigen bears the burden of both produc-
tion and persuasion, plus its summary-judgment burden, our analysis and
conclusion would not change.
No. 18-1917                                                  17

    Examples illustrate why. In Bliss Salon Day Spa, we ex-
plained that even if the mark “BLISS” did not depict haircare
products as a linguistic matter, the fact that many players in
the beauty-care market use “BLISS” in association with their
products and services meant that the mark was functionally
descriptive. 268 F.3d at 497. In Platinum Home, we reasoned
similarly with respect to “platinum” and financial products.
149 F.3d at 730. Perhaps linguistically, “platinum” only sug-
gests, rather than describes, financial products. “But because
so many firms use the word … for financial products, it can-
not be inherently distinctive.” Bliss Salon Day Spa, 268 F.3d at
497 (citing Platinum Home Mortg., 149 F.3d at 730). So, too, for
“capsule” and cellphone cases. The undisputed and prevalent
use of the word in the market means that it is not inherently
distinctive.
    Uncommon wants us to draw a different inference, but it
is neither reasonable nor supported by the record. Uncom-
mon believes that the market’s use of “capsule” can be ex-
plained by its competitors’ freeloading on Uncommon’s good
reputation with consumers. There is no evidence of that good
reputation, let alone evidence of copying, and Uncommon has
conceded that Spigen marketed its “capsule” cases without
knowing about Uncommon’s use. Uncommon needs more
than conjecture to survive summary judgement. Carmody v.
Bd. of Tr. of Univ. of Ill., 893 F.3d 397, 401 (7th Cir. 2018).
   Uncommon makes another, related argument. It submits
that in the age of Amazon, eBay, and Google, in which con-
sumers shop via search bars, sellers string together words in
their product names to ensure the most hits. Uncommon gives
a good example: the “iPhone 6 Case, Accez(SoftFlex) Capsule
Premium Flexible Soft TPUSlim Case for iPhone 4.7 (Yellow).”
18                                                    No. 18-1917

As a result of this practice, Uncommon says, we should give
little weight to the fact that competitors use the mark. That
argument does not track, and we need to look no further than
Uncommon’s example to see why. Setting aside “Accez” (the
seller’s name), “capsule” is listed with the terms SoftFlex, pre-
mium, flexible, soft, and TPUSlim—all of which are unques-
tionably descriptive. (TPU means thermoplastic polyure-
thane, a durable material.) Again, the market’s use of the term
demonstrates its descriptiveness.
    A second, and more common, way courts determine if a
mark is descriptive is to employ the so-called degree-of-imag-
ination test. “[I]f a mark imparts information directly it is de-
scriptive. If it stands for an idea which requires some opera-
tion of the imagination to connect it with the goods, it is sug-
gestive.” Platinum Home Mortg., 149 F.3d at 727; see also, e.g.,
G. Heileman Brewing, 873 F.2d at 996. Employing the test here,
“capsule” lands on the descriptive side of the line. The mark
directly conveys an idea: coverage, storage, protection—en-
capsulation—all of which the cellphone cases provide, accord-
ing to Uncommon’s registration. This conclusion does not de-
pend on how one technically defines “capsule” (which we ad-
dress in the next paragraph). The word may draw from a pill,
pod, and almost any other thing the word “capsule” can de-
scribe, and here, as with those items, the point is that the cell-
phone cases cover and protect a valuable. “Capsule” com-
municates that point directly.
   As just alluded to, courts also look to dictionaries to see if
a mark is descriptive. See, e.g., Door Sys., 83 F.3d at 171; Liquid
Controls Corp., 802 F.2d at 937–38; see also McCarthy on Trade-
marks § 11:69. To be sure, we have been cautious about this
approach. Courts “cannot choose between the ‘descriptive’
No. 18-1917                                                   19

and ‘suggestive’ categories on the basis of a dictionary,” we
have warned, because dictionaries often cite historical and
dated definitions. Bliss Salon Day Spa, 268 F.3d at 497; see also
World Church of Creator, 297 F.3d at 666. Here, however, con-
sulting the dictionary quickly reveals what the market’s use
and imagination test already tell us: “capsule” describes cell-
phone cases. Spigen put into evidence various dictionary def-
initions of the word, including: “a small case, envelope, or
covering,” “any object that can be used to hold things,” and a
“small container.” A cellphone case obviously fits the bill.
    Uncommon does not respond by arguing that these defi-
nitions are obscure, functionally irrelevant, or out-of-date. It
instead faults the district court for relying too heavily them.
On that score, we agree—the district court, consistent with
our previous warnings, needed to do more than cite the dic-
tionary to find descriptiveness. But there is no prohibition on
using dictionaries as a piece of the puzzle. So if, hypotheti-
cally, consulting dictionaries revealed that they do not define
“capsule” in a manner that so easily fits cellphone cases, Un-
common might have evidence in its favor. A factfinder could
potentially infer from such omissions that “capsule” does not
describe cellphone cases. Cf. Liquid Controls Corp., 802 F.2d at
938. The opposite happens to be true here—dictionaries pro-
vide more evidence that “capsule” in fact describes cellphone
cases.
   Another method is worth addressing. Courts occasionally
examine third-party registrations to determine descriptive-
ness. See McCarthy on Trademarks § 11:20. We decline to do
so here. The Office granted Vatra’s initial registration for
“capsule,” as it did Uncommon’s. But more often than not,
and more recently, it has decided that “capsule” is “merely
20                                                   No. 18-1917

descriptive,” at least according to the record here. Spigen en-
courages us to heed those latter decisions, but given the inter-
nal inconsistency, we find little that can be reasonably
gleaned from the Office’s registration decisions.
    Yet the remainder of the markers—the extent of use, the
imagination test, and capsule’s definition—show no issue of
fact as to whether the mark is descriptive. Against the weight
of that evidence, Uncommon offers little.
    By way of argument, Uncommon presses that the mark is
suggestive because connecting it to a cellphone case requires
some imagination. It offers only its own insistence for that
proposition, and we have already explained why it is incor-
rect. Uncommon further argues that because “capsule” could
describe an array of products, it cannot be descriptive. We
have rejected that thinking before. A term need not “bring to
mind the product in question” to be descriptive, nor must it
“depict the [product] itself.” Quaker Oats, 978 F.2d at 952. It is
enough that the mark in fact “refers to a characteristic of the”
product. Id.
    By way of evidence, Uncommon provides even less. It
points to the Martensen survey, which shows that consumers
do not often associate “capsule” with cellphone cases (only 14
percent of the time), and Uncommon submits that this evi-
dence can show that “capsule” is not descriptive. This argu-
ment treads the same mistaken path we just corrected. A de-
scriptive mark need not immediately invoke in the con-
sumer’s mind the product itself; it must directly convey a char-
acteristic of the product. Id. In Custom Vehicles, for example, we
explained why “Work-N-Play” as a name for vehicles with
convertible interiors was descriptive: not because consumers
quickly associate “Work-N-Play” with interior-convertible
No. 18-1917                                                    21

vans, but because the vans were in fact “usable both for work
and for play.” 476 F.3d at 483. The same is true here. Consum-
ers may not immediately think “cellphone cases” when they
hear “capsule,” but “capsule” describes a quality of cellphone
cases all the same.
    Spigen has carried its burden to defeat Uncommon’s pre-
sumption of inherent distinctiveness and demonstrated that
there is no issue of material fact regarding the descriptiveness
of the “capsule” mark. No reasonable finder of fact could con-
clude otherwise based on this record.
       b. Secondary Meaning?
    Because “capsule” is descriptive, it must have a secondary
meaning to be validly registered. A secondary meaning is “a
link in the minds of consumers between the marked item and
its source.” Jay Franco & Sons, Inc. v. Franek, 615 F.3d 855, 857
(7th Cir. 2010). Put less abstractly, a secondary meaning exists
when consumers have come to “uniquely associat[e]” the
mark with a single maker. Two Pesos, 505 U.S. at 766 n.4; H-D
Mich., 496 F.3d at 759–60. Secondary meaning, like descrip-
tiveness, is a question of fact, and thus summary judgment is
appropriate only if no reasonable factfinder could decide for
Uncommon. See Thomas & Betts Corp. v. Panduit Corp., 138 F.3d
277, 292 (7th Cir. 1998).
    As an initial matter, the parties and the district court ap-
pear to believe that Uncommon’s presumption of validity ex-
tends to secondary meaning. The Lanham Act extends “one
of two” presumptions—either that the mark is inherently dis-
tinctive or that it has acquired distinctiveness. Packman, 267
F.3d at 638. Registration owners do not get both. See, e.g., Falls
Media, 602 F.3d at 1114 n.7; Borinquen Biscuit Corp. v. M.V.
22                                                   No. 18-1917

Trading Corp., 443 F.3d 112, 117 n.2 (1st Cir. 2006); Arrow Fas-
tener Co. v. Stanley Works, 59 F.3d 384, 392–93 & n.6 (2d Cir.
1995); Aromatique, Inc., 28 F.3d at 870. So where, as here, the
Office registers a mark without requiring evidence of second-
ary meaning, “it is presumed to be inherently distinctive.”
McCarthy on Trademarks § 32:134. But when the Office reg-
isters a mark “by acceptance of proof of secondary meaning
under § 2(f),” then a secondary-meaning presumption ap-
plies. Id. The latter did not happen here, and so Uncommon is
without the presumption at this stage. See, e.g., PaperCutter,
Inc. v. Fay’s Drug Co., 900 F.2d 558, 564 (2d Cir. 1990) (“absent
evidence that the Office registered the mark upon finding that
it had acquired secondary meaning,” the presumption does
not extend to secondary meaning).
    To the merits, there are many ways to prove a secondary
meaning or lack thereof: amount of advertising, sales volume,
length and manner of use, or consumer testimony, for exam-
ple. Platinum Home Mortg., 149 F.3d at 728. In this case, Spigen
marshals one of the more “helpful” means—a consumer sur-
vey. Burford v. Accounting Practice Sales, Inc., 786 F.3d 582, 590
(7th Cir. 2015). The Martensen Survey shows that very few
customers (six percent) were familiar with “capsule” as a
brand name; only slightly more (14 percent) could connect the
mark to cellphone cases when prompted; and barely any (less
than one percent) associated “capsule” with Uncommon. That
evidence led the district court to conclude that “capsule” had
no secondary meaning.
   Uncommon challenges this conclusion on appeal. But it
did not press the issue at the district court. Uncommon pre-
sented no affirmative evidence of secondary meaning, and it
mentioned the issue just once in the course of its summary-
No. 18-1917                                                     23

judgment briefing—when it asserted, “evidence of secondary
meaning is unnecessary because the mark is not descriptive.”
That amounts to waiver. See, e.g., Puffer v. Allstate Ins. Co., 675
F.3d 709, 718 (7th Cir. 2012) (“It is a well-established rule that
arguments not raised to the district court are waived on ap-
peal.”). Spigen makes this point on appeal, and Uncommon’s
only response is to call Spigen’s claim “ironic” (given Spigen’s
Rule 26(a) troubles) and to assert baldly that “Uncommon has
not waived arguments.” That also constitutes waiver. See id.
(arguments that are “underdeveloped, conclusory, or unsup-
ported by law” are waived).
    Even forgiving waiver, though, the decision not to grapple
with secondary meaning in the district court leads to another
problem for Uncommon—it cannot show an issue of fact on
the question. It is true, as the district court recognized, that
there is not much to be found in this record regarding the
amount of sales or advertising. We can also assume that the
manner and length of use inures in Uncommon’s favor. Still,
on this record, no factfinder could reasonably decide that a
substantial number of consumers think of “capsule” as the
product of one cellphone-case maker. See Packman, 267 F.3d at
639. The Martensen survey—the only direct evidence on this
issue—demonstrates the opposite. Again, the survey shows
that the vast majority of consumers do not associate “capsule”
with cellphone cases at all.
    Uncommon nevertheless tries to make do with the survey,
arguing that it in fact supports a secondary meaning. It sub-
mits, for example, that because “capsule” had a similar
amount of consumer recognition as a few other brands, it had
“reached a level of distinctiveness.” That conclusion does not
follow, though, because none of the “capsule” comparators
24                                                       No. 18-1917

had much recognition either. See McCarthy on Trademarks
§ 32:190 (explaining that courts have recognized consumer
recognition between 50 percent and 37 percent as sufficient to
show secondary meaning, and lesser percentages are gener-
ally insufficient). Uncommon also submits that the survey
wrongly lumps “capsule” into the list of other brand names
(like Otterbox, Uncommon, and Spigen), when “capsule” is
really a product. Yet the point remains: the survey demon-
strates that a substantial number of consumers do not associ-
ate “capsule” with cellphone cases.
   We therefore affirm the district court’s decision to invali-
date the contestable registration and to grant Spigen sum-
mary judgment. See Specht v. Google Inc., 747 F.3d 929, 936 (7th
Cir. 2014).
     2. Likelihood of Confusion
   Alternatively, the district court granted Spigen summary
judgment because it saw no likelihood of confusion in
Spigen’s use of the mark. This, too, is a question of fact, ap-
propriate for summary-judgment resolution only if no rea-
sonable factfinder could decide for Uncommon. CAE, Inc. v.
Clean Air Eng’g, Inc., 267 F.3d 660, 677 (7th Cir. 2001); AHP
Subsidiary Holding Co. v. Stuart Hale Co., 1 F.3d 611, 616 (7th
Cir. 1993); Door Sys., 83 F.3d at 171.
    To decide if there is a likelihood of confusion, we ask
whether consumers who might use either product would
likely attribute them to a single source. Bd. of Regents of Univ.
of Wis. Sys. v. Phx. Int’l Software, Inc., 653 F.3d 448, 455 (7th Cir.
2011). We use seven factors in making this decision: (1) the
similarity between the marks; (2) the similarity of the prod-
ucts; (3) the area and manner of concurrent use; (4) the degree
No. 18-1917                                                    25

of care consumers are likely to use; (5) the strength of plain-
tiff’s mark; (6) actual consumer confusion; and (7) the defend-
ant’s intent to “palm off” its product as that of another.
Sorenson v. WD-40 Co., 792 F.3d 712, 726 (7th Cir. 2015). No
one factor is dispositive. Fortres Grand Corp. v. Warner Bros.
Entm’t Inc., 763 F.3d 696, 704 (7th Cir. 2014). Usually, however,
“the similarity of the marks, the defendant’s intent, and actual
confusion” are most important. Packman, 267 F.3d at 643.
    Applying these factors, we agree with the district court
that there is no issue of material fact as to the unlikelihood of
confusion. To start, marks are troublingly similar if a con-
sumer viewing one party’s mark would likely associate the
product with the other party’s product. AutoZone, Inc. v.
Strick, 543 F.3d 923, 929 (7th Cir. 2008); Nike, Inc. v. “Just Did
It” Enters., 6 F.3d 1225, 1228–29 (7th Cir. 1993). We examine
the entirety of the labels, not just the mark in isolation.
Sorenson, 792 F.3d at 726; Henri’s Food Prods. Co., Inc. v. Kraft,
Inc., 717 F.2d 352, 355 (7th Cir. 1983).
    The parties here use “capsule” in somewhat similar ways.
Both generally use dark-colored, sans-serif font, and both use
the mark alone and in combination with other modifiers. See
AutoZone, 543 F.3d at 930 (similar font and use indicates simi-
larity of marks). Spigen is quick to point out that there are ob-
vious differences, too. The labels, for example, generally ap-
pear on different parts of the packages, which are themselves
rather distinct. We agree that those facts make consumer con-
fusion less likely. See Sorenson, 792 F.3d at 727 (different pack-
aging for marks that had some similarities led to the “overall
commercial impression” being “quite distinct”); Packman, 267
F.3d at 643 (“appearance and placement” of similar marks can
make them distinct). Yet viewing the record in Uncommon’s
26                                                   No. 18-1917

favor, as we must, the similarity of the marks favors Uncom-
mon, albeit slightly.
    The next few factors also slightly favor Uncommon. As to
product similarity, Spigen concedes that the products are sim-
ilar—both are cellphone cases for smart phones. The area and
manner of use are also similar, although barely. Uncommon
emphasizes that both parties sell nationwide through online
retailers, like Amazon and eBay. We accept that as true. But
the inference to which Uncommon is entitled is not a strong
one. Selling through Amazon and eBay is ubiquitous, and it is
hard to devise a more generalized customer base than nation-
wide cellphone owners.
    Regarding consumer care, if a product is widely accessible
and inexpensive it follows that consumers will exercise little
care in discriminating among product makers. Sorenson, 792
F.3d at 730; CAE, 267 F.3d at 683. The cases here are easily
available and inexpensive, between $15 and $40. Spigen sub-
mits that the gap in prices—$25—suggests that consumers
will exercise more care in shopping for cases. That seems a
stretch, but regardless, Uncommon is entitled at this stage to
the other (and better recognized) inference—that the low cost
and mass availability of cellphone cases means that consum-
ers will not exercise much care in differentiating products. So
this consideration also favors Uncommon.
    The remaining factors, however, decisively favor Spigen.
The “strength” of a mark usually refers to its distinctiveness.
E.g., Sorenson, 792 F.3d at 731; Quaker Oats, 978 F.2d at 959. For
reasons we have already explained, Uncommon’s mark is nei-
ther inherently nor actually distinctive, and thus, it is a weak
mark. See, e.g., Fortres Grand, 763 F.3d at 704 (descriptive
words are weak marks); Packman, 267 F.3d at 646 (same).
No. 18-1917                                                  27

There are other reasons the mark is weak, too. There is no ev-
idence, for example, that Uncommon possesses robust “eco-
nomic and marketing” power, a sign of mark strength. See Au-
toZone, 543 F.3d at 933. The Martensen survey, in fact, demon-
strates the opposite, given consumers’ general nonrecogni-
tion of both Uncommon and “capsule.” What is more, it is un-
disputable that neither party’s cases feature the “capsule”
mark prominently. The packaging often highlights the differ-
ent and distinctive cases themselves; the “capsule” marks
usually appear at the bottom or on the back of the packaging,
in muted, nondescript typeface. We fail to see how there is a
likelihood of confusion caused by a mark that is hardly fea-
tured.
   Uncommon also has presented no evidence of actual con-
sumer confusion, although, as Uncommon correctly notes,
such evidence is not a hard-and-fast requirement. CAE, 267
F.3d at 686. Additionally, there is no evidence that Spigen uses
“capsule” in an effort to pass off its cases as Uncommon’s.
Spigen has used the mark for almost as long as Uncommon
has, and Uncommon concedes that Spigen was unaware of
Uncommon’s trademark before this lawsuit.
    The gist of Uncommon’s counterarguments is simple: the
district court wrongly used the summary-judgment motions
to weigh evidence and make factual findings. That position
misconstrues what the district court did. The court, as we
have instructed, asked whether a reasonable factfinder could
decide that there was a likelihood of confusion in light of all
the record evidence. In doing so, it weighed the seven fac-
tors—not the evidence. See Sorenson, 792 F.3d at 726–32 (af-
firming summary judgment despite several factors weighing
in appellant’s favor); CAE, 267 F.3d at 678–687 (similar).
28                                                 No. 18-1917

    We agree with the district court’s ultimate conclusion. The
marks are, at most, barely similar, and they are too weak to
confuse any purchaser, especially in the absence of evidence
of any intentional freeloading. On this record, summary judg-
ment was therefore appropriate.
                       III. Conclusion
  For these reasons, we AFFIRM the district court’s judg-
ment.